 


109 HCON 154 IH: Expressing the sense of Congress that Taiwan should be accorded full and equal membership in the World Health Organization (WHO) and other international organizations.
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 154 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Mr. Burton of Indiana submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that Taiwan should be accorded full and equal membership in the World Health Organization (WHO) and other international organizations. 
 
Whereas for the ninth year in a row, the assembly of the World Health Organization (WHO), meeting in Geneva, Switzerland, for its annual session in May 2005, has rejected Taiwan’s efforts to gain observer status as a health entity; 
Whereas the World Health Assembly has allowed observers to participate in the activities of the organization, including the Order of Malta, the Holy See, and even the Palestine Liberation Organization; 
Whereas Taiwan has in recent years repeatedly expressed its strong desire to join the World Health Organization and other international organizations; 
Whereas Taiwan was a founding member of the World Health Organization, but lost its seat in the United Nations and its constituent agencies after the United Nations voted in 1972 to recognize the People’s Republic of China; 
Whereas Taiwan’s 22.8 million people will benefit from Taiwan’s membership in the World Health Organization through engagement with the international community in common pursuit to raise the quality of public health and provide for the welfare of its citizens; 
Whereas Taiwan has demonstrated a strong commitment to improving the quality of life of its citizenry, has one of the highest life expectancy levels in Asia, and has maternal and infant mortality rates comparable to those of Western countries; 
Whereas Taiwan has expressed a willingness to assist financially and technically in international aid and health activities supported by the World Health Organization; 
Whereas the exclusion of Taiwan from the World Health Organization has cost Taiwanese lives during outbreaks of diseases, including the Severe Acute Respiratory Syndrome (SARS), which caused 73 deaths in 2003, and an enterovirus epidemic in 1998; 
Whereas Avian influenza (bird flu) reemerged in Asia in 2003 and was reported in Cambodia, the People’s Republic of China, Indonesia, Japan, Laos, Pakistan, South Korea, Taiwan, Thailand, and Vietnam; 
Whereas SARS and Avian influenza outbreaks illustrate that disease knows no boundaries and emphasizes the importance of allowing all people access to the World Health Organization; and 
Whereas, as the pace of globalization quickens the spread of infectious diseases, it is critical that all people, including the people of Taiwan, be given the opportunity to participate in international health organizations such as the World Health Organization: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)Taiwan and its 22.8 million people deserve full and equal membership in the World Health Organization (WHO) and other international organizations; 
(2)the United States should take a leading role in condemning Taiwan’s exclusion from the World Health Assembly in 2005; and 
(3)the United States should take a leading role in gaining international support for Taiwan’s participation and membership in the World Health Organization and other international organizations. 
 
